Exhibit 10.10

COMMISSION PROGRAM – TROY ROSSER

(Effective February 1, 2013)

 

Position Title:    Senior Vice President – Sales Description:    Responsible for
overseeing all sales and marketing efforts nationwide.

 

1. Commission Structure:

 

  A. Sales of Software and Hardware – New Customers:1

With respect to each contract for the sale of a software license and/or hardware
to a new customer of CPSI (whether pursuant to a standard sales contract or a
SaaS contract), the commission rate shall be 1.0% of CPSI’s gross profit or
anticipated gross profit, as the case may be, from such sale, calculated as of
the date of completion of installation. In the event that CPSI’s gross profit
from sales of software licenses and hardware to new customers exceeds
$16,475,704 in a calendar year, the commission rate will increase to 1.5% of the
gross profit from sales exceeding $16,475,704 in such year. Commissions are
earned at the time of completion of installation of the applicable
software/hardware. The timing of payment of earned commissions shall be in
accordance with Section 2 below.

 

  B. Sales of Software and Hardware – Existing Customers:

With respect to each contract for the sale of a software license and/or hardware
to an existing customer of CPSI (whether pursuant to a standard sales contract
or a SaaS contract), the commission rate shall be 0.5% of CPSI’s gross profit or
anticipated gross profit, as the case may be, from such sale, calculated as of
the date of completion of installation. Commissions are earned at the time of
completion of installation of the applicable software/hardware. The timing of
payment of earned commissions shall be in accordance with Section 2 below.

 

  C. TruBridge, LLC Services:

With respect to each contract entered into for the provision of services by
TruBridge, LLC, the commission rate shall be 1.0% of CPSI’s revenues from such
contract during the first two (2) years following execution of the contract.
Commissions are earned at the time that the Company recognizes revenue from such
contract under GAAP. The timing of payment of earned commissions shall be in
accordance with Section 2 below.

 

2. Timing of Commission Payments:

 

  A. General: Subject to Section 2.B through Section 2.D. below, commissions
earned pursuant to Section 1 above will be paid to the employee on a monthly
basis.

 

  B. Payment Default By Customer: In the event that a customer defaults on
payment for software licenses, hardware or TruBridge, LLC services, all
commissions previously paid to the employee on the defaulted customer account
shall be deducted from the

 

1  For purposes of this Commission Program, a customer is considered a “new
customer” of CPSI for a period of one year from the date that the first software
module is installed by CPSI with such customer.



--------------------------------------------------------------------------------

  employee’s future commission payments. In the event that partial payment due
from a customer is received, the amount of prior commissions to be deducted from
future commissions will be pro-rata based on the amount of the payment received.
For example, if a customer pays only 60% of an invoice, then the employee will
retain 60% of the commissions received, with the remaining 40% to be withheld
from future commission payments.

 

  C. Post-Employment Commission Payments: Except as noted in Section 2.D.,
below, commissions will not be paid to, or on behalf of, any individual who is
no longer an employee of CPSI, regardless of the reason for the employee’s
termination of employment (i.e., whether voluntary, involuntary or otherwise).

 

  D. Death: In the event of the death of the employee while employed in good
standing with CPSI, the following commissions will be paid to the employee’s
estate/beneficiary(ies) as listed in the employee’s last will and testament (or
if no such will, to the employee’s spouse, if any; if not, to the employee’s
estate) at the same time that such payments would have been paid to the employee
if the employee had not died:

 

  (i) Commissions from the installation of software licenses and hardware at new
customers during the 90-day period following the employee’s death (to the extent
that a contract for such installation was executed prior to the employee’s
death);

 

  (ii) Commissions from the installation of software licenses and hardware at
existing customers during the 90-day period following the employee’s death; and

 

  (iii) Commissions from the provision of services by TruBridge, LLC during the
90-day period following the employee’s death (to the extent that CPSI has
recognized revenue under GAAP from the provision of such services within such
90-day period).

 

3. Exemption From Section 409A:

This Commission Program is intended to be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended.

 

4. Modification/Termination:

This Commission Program shall remain in full force and effect unless and until
modified or terminated by the CPSI in its sole discretion.

 

2